Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "54" and "58" have both been used to designate a drive shaft.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “56” on line 17 of page 5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Recitations such as “a gate” on line 3 of claim 1 render the claims indefinite because it is unclear whether or not the applicant is referring to the gate set forth above.  Recitations such as “a vehicle” on line 12 of claim 1 render the claims indefinite because it is unclear whether or not the applicant is referring to the vehicle set forth above.  Recitations such as “toward ground” on line 6 of claim 3 render the claims indefinite because they are grammatically awkward and confusing.  Recitations such as “receiving an open input, a close input and a stop input” on lines 2-3 of claim 6 render the claims indefinite because it is unclear when the control circuit receives the open input, the close input and the stop input.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7, 10 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Curry (US 7021005).  Curry discloses a gate opening and closing assembly being configured to remotely open and close a gate 12 to facilitate a vehicle to pass through the gate, said assembly comprising: 
a mount 24a, 24b, 42, 50, 60a being coupled to a vertical member 26 of a gate 12 that extends across an entry way; 
a drive unit 10 being coupled to said mount wherein said drive unit is configured to be retained on the vertical member of the gate, said drive unit being actuated to rotate in a first direction or a second direction; 
a wheel 34 being rotatably coupled to said drive unit wherein said wheel is configured to roll along the ground, said wheel being rotated in an opening direction when said drive unit rotates in said first direction wherein said wheel is configured to urge the gate into an open position thereby facilitating a vehicle to drive through the entry way, said wheel being rotated in a closing direction when said drive unit rotates in said second direction wherein said wheel is configured to urge the gate into a closed position thereby inhibiting the vehicle from driving through the entry way; and 
a remote control (not shown, but see column 1, lines 66-67) being in wireless electrical communication with said drive unit, said remote control turning said drive unit 
wherein said mount comprises a shock absorber 53 having a top end and a bottom end, said shock absorber being elongated between said top and bottom ends, said shock absorber being resiliently compressible between said top and bottom ends (claim 2);
wherein said mount comprises a pair of fasteners 24a, 24b, each of said fasteners being configured to be coupled around the vertical member 26 of the gate, each of said fasteners engaging said shock absorber via elements 42, 50 and 60a for retaining said shock absorber on the vertical member of the gate, said shock absorber being vertically oriented on the vertical member of the gate wherein said bottom end of said shock absorber is configured to be directed toward ground (claim 3);
wherein said drive unit comprises a housing 22 having a top wall 30, a bottom wall 42a, a back wall 32 and a front wall 32, said top wall sloping downwardly between said back wall and said front wall as best shown in figure 6; and a frame 60b having a topmost end and a bottommost end, said frame being coupled to said back wall of said housing, said topmost end being aligned with said top wall, said bottommost end being spaced downwardly from said bottom wall (claim 4);
further comprising: a first attachment 29 being coupled to and extending away from said frame such that said first attachment extends away from said back wall 32 of said housing 22, said first attachment being aligned with said topmost end of said frame 60b, said first attachment 29 having said top end of said shock absorber being coupled thereto; and a second attachment 29 being coupled to and extending away from said 
further comprising a control circuit 46 being positioned within said housing, said control circuit receiving an open input, a close input and a stop input (claim 6);
further comprising a motor 62 being coupled to said housing 22, said motor being electrically coupled to said control circuit 46, said motor being turned on to rotate in a first direction when said control circuit receives said open input, said motor being turned on to rotate in a second direction when said control circuit receives said close input, said motor being turned off when said control circuit receives said stop input (claim 7);
further comprising a receiver (not shown, but see column 1, lines 66-67) being positioned within said housing, said receiver being electrically coupled to said control circuit 46 (claim 10);
further comprising a power supply 44 being coupled to said housing, said power supply 44 being electrically coupled to said control circuit 46, said power supply comprising: at least one rechargeable battery 44 being positioned within said housing 22, said at least one rechargeable battery being electrically coupled to said control circuit; and a solar panel being coupled to said top wall of said housing wherein said solar panel is configured to be exposed to sunlight, said solar panel being electrically 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 9, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Curry as applied to claims 1-7, 10 and 12 above, and further in view of Bunzl (US 2827284).  Bunzl discloses a drive shaft 10 being rotatably coupled to a motor 9 such that said motor rotates said drive shaft when said motor is turned on, said drive shaft extending along a vertical axis extending through a top wall (not numbered, but shown in figure 4) of said housing, said drive shaft having a distal end with respect to said motor (claim 8);
further comprising a worm gear 10 being coupled to said distal end of said drive shaft such that said worm gear is rotated about said axis when said motor is turned on (claim 9);
further comprising an axle 13 being coupled to a wheel 17, said axle being oriented to extend along a horizontal axis, said axle having a distal end with respect to said wheel, said distal end being rotatably coupled to a frame 8, said distal end being 
further comprising a drive gear 12 being coupled around said axle, said drive gear 12 engaging said worm gear 10, said drive gear rotating said wheel in said opening direction when said motor is turned on to rotate in said first direction, said drive gear rotating said wheel in said closing direction when said motor is turned on to rotate in said second direction (claim 14).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Curry with a vertically oriented motor, as taught by Bunzl, to provide a more robust direct drive between the motor and the wheel.  It should be noted that the vertical orientation of drive axis of the motor will pass through both the top and bottom walls of the housing.

Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Curry as applied to claims 1-7, 10 and 12 above, and further in view of Schirado (US 2016/0237746).  Schirado discloses a remote control comprising a transmitter 99 being positioned within said remote control, said transmitter being in electrical communication with a receiver 96 (claim 15);
further comprising an open button (not numbered, but shown in figure 1) being movably coupled to said remote control, said open button being electrically coupled to said transmitter 99, said transmitter broadcasting an open command to said receiver when said open button is depressed, a control circuit receiving said open input when said receiver receives said open command (claim 16);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Curry with a remote control system, as taught by Schirado, to enable a user to operate the gate from the user’s key chain.

Allowable Subject Matter
Claims 11 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, absent applicant’s own disclosure, fails to teach the entire combination of elements set forth in the claimed invention.  Specifically, the prior art of record fails to teach a limit switch being coupled to said housing, said limit switch extending outwardly through said front wall of said housing, said limit switch being electrically coupled to said control circuit.  See claims 11 and 18.
Although references such as Robinson (US 3606699) disclose the use of limit switches to control the end positions of a motorized gate, they fail to disclose the limit switch extending outwardly through the front wall of the housing as set forth in claim 11.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836.  The examiner can normally be reached on 8:00-4:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634